DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 are pending.  Claims 5-10 are withdrawn.  Claims 1-4 have been examined. This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on May 13, 2022 has been acknowledged.


Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 7/28/2022 is acknowledged.  Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected claims, drawn to receiving social network data and creating advertisements, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/28/2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-4 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: transmitting, by a first user, at least a portion of coins owned by the first user to a second user as a funding amount for acquiring a share of the second user;  providing, by the second user, the share to the first user according to a ratio of the funding amount transmitted by the first user with respect to a total funding amount received by the second user; and providing, by the second user, at least a portion of activity reward given to the second user according to a share rate owned by the first user with respect to the second user.  These limitations entail fundamental economic commercial interactions including, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people, including social activities and following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of by a terminal of, a terminal of; the terminal of; the terminal of, which are recited at a Zhou level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing terminal is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to computing terminals, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-4 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claim 2 is directed to the abstract grouping of Mathematical Concepts; claims 3-4 comprise marketing activities and/or business relations.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US Publication 2021/0326844).
	Regarding Claim 1, Zhou teaches a method for executing activity reward and advertisement transactions in a social networking service, comprising:
	transmitting, by a terminal of a first user, at least a portion of coins owned by the first user to a terminal of a second user as a funding amount for acquiring a share of the second user; Zhou [0019: receive, from a first user device of a first user, a selection of a method of payment to a second user; and process the payment; initiating a transfer of digital tokens from a digital account of the first user to a digital account of the central entity on the blockchain and substantially simultaneously initiating a transfer of the same amount of the digital tokens from the financial institution account of the central entity to the financial institution account of the second user]; 
	providing, by the terminal of the second user, the share to the first user according to a ratio of the funding amount transmitted by the first user with respect to a total funding amount received by the second user; Zhou [0011: the central entity comprises a plurality of registered users, including a first user and a second user, and wherein the one or more servers are configured to perform or facilitate one or more actions selected from: adjusting or maintaining a reserve ratio requirement for a second token, wherein a third token is issued by the second user based on the reserve ratio requirement of the second token, wherein the reserve ratio requirement is within a third range of a total value of the third token issued; 0146: in some instances, after an initial period, newly minted tokens may be distributed to existing bondholders as dividend in proportion to their ownership percentage of the finite total number of tokens];
	and providing, by the terminal of the second user, at least a portion of activity reward given to the second user according to a share rate owned by the first user with respect to the second user. Zhou [0121: transfer, in the blockchain network, digital tokens of a third digital token amount from the digital account of the central entity to the second user's digital account, wherein the third digital token amount is an incentive or reward amount for conducting the transaction in the digital token currency].
	Regarding Claim 3, Zhou discloses, further comprising directly setting, by a coin server, at least a portion of the activity reward given to the second user as an activity reward according to a share rate owned by the first user with respect to the second user.  Zhou [0121: the third digital token amount is an incentive or reward amount for conducting the transaction in the digital token currency. At the end of the transaction, the first user may have received a reimbursement, and the second user may have received an incentive or reward. In some instances, the reimbursement amount may function as an incentive or reward].
	Regarding Claim 4, Zhou discloses, further comprising setting, by the coin server, an indirect activity reward in a reserve pool to be paid for activities of users of the social networking service according to a predetermined activity reward system.  Zhou [0153: adjust reward token reserve within a certain (predetermined) range (e.g. 0-20%);]







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication 2021/0326844) in view of Hwang (US Publication 2019/0325486)
A.	In regards to Claim 2, Zhou discloses, further comprising: 
	calculating, by a coin server, a reserve rate of the funding amount to prepare a reserve pool for payment of activity reward for users of the social networking service; Zhou [0153: central financial institution may be authorized to adjust a reward token reserve within a certain range (e.g. 0-20%); 0084: users’ authentication via social networking system account];
	Zhou does not specifically disclose, and calculating, by the coin server, a share rate which is a ratio of the funding amount transmitted by the first user with respect to the total funding amount received by the second user.  This is disclosed by Fujimoto [0183: server issues to each investor project tokens in a number corresponding to the amount of investment money it invested; 0188: investment money is collected and accumulated in the investment money pool account until the invitation period ends. The project is established on condition that the total amount of investment money reserved in the investment money pool account is not less than the minimum amount of investment money prescribed].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Zhou with the teachings from Fujimoto with the motivation to provide a means to allow an investor terminal to issue to an application provider activity tokens in a number corresponding to the total amount of investment money stored in said investment money pool account when the project satisfies said investment conditions. Fujimoto [0014].





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).